Title: William Lee to Thomas Jefferson, 6 July 1817
From: Lee, William
To: Jefferson, Thomas


          
            Respected & very dear Sir,
            Washington
July 6th 1817.
          
          Your favor of the 25th of last month was duly recd and I should have replied to it before now but that a slight indisposition arising from the pain of a neglected dislocation prevented it—I have conversed with my principal Swiss who thinks that the young man you mention ought to pay his own board as he comes simply to learn the trade for his own benefit—our apprentices after the first year become good workmen and therefore yield us a profit during the remainder of their service but this is a different case—He can board in the family or where he pleases and when he has learnt the art of weaving stocking knit he shall have a loom but what the price will be I cannot fix at this moment as we have not yet begun to make them—We shall be liberal with him—Mr Duane sent me last week an Englishman who was brought up at the stocking looms & a young man from German town—I have engaged them both—they say they never saw such beautiful looms—I am confident we shall succeed but any benefit I may reap will never repay me for the trouble I have been out and the anxiety I experience—There is a noted prejudice against our manufactures with the capitalists and our Banks are not liberal—
          
            With the highest veneration I have the honor to be your obliged & obedient Servant
            Wm Lee
          
        